Citation Nr: 1217718	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  07-23 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a total rating for compensation based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel

INTRODUCTION

The Veteran had active service from October 1965 to October 1967.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from an April 2003 rating action of the Milwaukee, Wisconsin Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2010, the Veteran presented sworn testimony during a hearing at the RO before a Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's VA claims folder.  

In May 2010, the Board remanded the claims of entitlement to service connection for a lumbar spine disability, to include as secondary to a service-connected disability, and entitlement to a TDIU for further evidentiary development.  The necessary development was completed, and, in a December 2011 rating action, the RO granted service connection for lumbar strain and rated it as 10 percent disabling, effective September 25, 2007.  The Board finds that the grant of service connection for this disability constitutes a full award of the benefit sought on appeal with respect to this issue.  Grantham v. Brown, 114 F. 3d 156, 1158 (Fed. Cir. 1997).  The record on appeal contains no indication that the Veteran has appealed the downstream matters of the effective date or initial rating assigned to his lumbar strain.  Thus, no claim pertaining to the Veteran's service-connected lumbar strain is in appellate status, and the only issue remaining on appeal before the Board is claim for a TDIU.  


REMAND

As discussed above, the Veteran was afforded a hearing at the Milwaukee RO before a VLJ in March 2010.  In an April 3, 2012 letter, the Board informed the Veteran that the VLJ who conducted his hearing was no longer employed at the Board.  Under the applicable regulation of 38 C.F.R. § 20.707, the VLJ who conducts a hearing shall participate in making the final determination of the claim.  38 C.F.R. § 20.707(2011).  

The April 3, 2012 letter further offered the Veteran the opportunity to testify at another hearing before another VLJ.  See 38 C.F.R. §20.717 (2011).  The Veteran was also informed that he had 30 days to respond to this letter.  If he did not respond within 30 days, the Board would assume that he did not want another hearing and would proceed accordingly.  In a written response, dated stamped as having been received at the Board on April 25, 2012, the Veteran requested a hearing before a current VLJ at his local RO.  

A basic principle of Veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  As the Veteran in the present appeal has submitted a timely response requesting another hearing, a remand of his appeal is necessary to afford him his requested hearing.  

Accordingly, the case is REMANDED for the following action:

Take appropriate steps to schedule the Veteran for a hearing before a VLJ at the Milwaukee, Wisconsin RO.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


